Title: To James Madison from William Montgomery, 2 September 1808
From: Montgomery, William
To: Madison, James



Sir
Philadelphia Septr. 2. 1808

Some time ago I took the liberty of requesting the interposition of Government to procure liberty for my son to leave Holland.  I just learn by a letter from him he reached Dover the 22. June.  He says by a letter from the Consul General the 11th. June information is given that the Court of prizes at Paris condemned a short time since the following vessels, Ships George, Rising Sun, Aurora, America, Hope & Thomas Jefferson.  I have seen the protests and other papers stating the condemnation of the cargoes of two ships at Hamburgh one the Julius Henry belonging to General Smith & others of Baltimore.  The condemnation is stated to be made by the Emperor and on application to the Council of prizes they refused to interfere.  From the tenor of the last Message from the president to Congress I fear the Government has not been fully informed of the Measures of the French Government.  As I am interested in three Cargoes shipped to France, before we heard of the Berlin Decrees, two of them forced into England by Storms the other carried in and released.  All proceeded to Antwerp as Soon as the Season would permit.  For full information of their situation I inclose the best protest the Consignees could procure or a true Copy of it.
There is reason to conclude our Minister at Paris has done all in his power to obtain the restoration of those cargoes & others.  Hope his exertions will yet be effectual as the condemnation of those cargoes would be unjust in the highest degree.
From your correspondance that has been published I was pleased to find You so fully informed of the wrongs done to our trade and presume all correct information on these subjects will be acceptable.  My silence on the deprivation of property to a large amount proves clearly my reluctance to give you trouble & I am sensible of the trying and delicate situation the President & Heads of Departments are in.  With due respect I remain Sir Your humble servant

Wm. Montgomery

